Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Please note the new examiner of record.

Election/Restrictions
Applicant’s election of claims 1-6 in the reply filed on 2/8/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 4 recites a polydispersity index of 0.5 to 9 for the polymers of claims or 2. However, since the weight-average molecular weight is greater than or equal to the number-average 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hess (U.S. PG Pub. No. 2011/0192076).
In paragraph 45 Hess discloses a polymer having an ethylene content of 50 to 90 mol%, a vinyl acetate content of 10 to 40 mol%, and a fumarate or maleate alkyl ester which is preferably a dialkyl ester where the alkyl groups contain 6 to 20 carbon atoms. Vinyl acetate meets the limitations of the left unit of Formula I of claims 1-2 for the case where P is hydrogen, X is O, and Y is an –OCH3 group. The dialkyl fumarates meet the limitations of the middle unit of Formula I of claims 1-2 for the case where Q is an alkyl group of 6 to 20 carbon atoms. Ethylene meets the limitations of the right unit of Formula I of claims 1-2 for the case where T is hydrogen and J, B, G, and Z are all absent. The terpolymer of Hess must be either a block copolymer or a random copolymer, meeting the limitations of claim 3. Hess discloses that the polydispersity of the polymer is preferably in the range of 1.1 to 5, more preferably in the range of 1.5 to 
While Hess does not specifically disclose the number of repeat units of each monomer unit, it is apparent that with a weight average molecular weight of 10,000 to 50,000 and at least 10 mol% of each monomer unit, the average number of repeat units of each monomer unit per terpolymer chain will fall at least overlap the range of 2 to 500 recited for the m, n, and t values of claims 1-2. See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);” Claims 1-5 are therefore rendered obvious by Hess. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hess in view of Ilnyckyj (U.S. Pat. No. 3,341,309).
The discussion of Hess in paragraph 10 above is incorporated here by reference. Hess discloses a terpolymer of ethylene, vinyl acetate, and a dialkyl fumarate meeting the limitations of claims 1-2, but does not specifically disclose a process for preparing the terpolymers.
	Ilnyckyj, in column 1 lines 21-23, discloses a terpolymer of ethylene, vinyl acetate, and dilauryl fumarate, corresponding to the terpolymer of Hess. In column 3 
It would have been obvious to one of ordinary skill in the art to use the process of Ilnyckyj to prepare the terpolymer of Hess, since Ilnyckyj teaches that the process is useful for preparing terpolymers of ethylene, vinyl acetate, and a dialkyl fumarate.

Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (U.S. Pat. No. 5,503,645).
In column 4 lines 18-26 Jung discloses a terpolymer of dialkyl fumarate, vinyl ester, and vinyl ether. In column 4 lines 45-48 Jung discloses that the dialkyl fumarates can be various units meeting the limitations of the middle unit of Formula I of claims 1-2 for the case where Q is various alkyl groups. In column 4 lines 28-42 (formula II of Jung), Jung discloses more broadly dicarboxylic alkyl ester units corresponding to the middle unit of the claimed terpolymer. In column 5 line 9 Jung discloses that the vinyl ester can be vinyl acetate, meeting the limitations of the left unit of Formula I of claims 1-2 for the case where P is hydrogen, X is O, and Y is an –OCH3 group. In column 4 lines 52-67 (formula III of Jung) and column 5 lines 7-12 Jung discloses more broadly that the vinyl ester can correspond to the left unit of Formula I of claims 1-2 for the case where Y contains a C1-4 alkyl group attached to the oxygen. In column 5 lines 1-6 (formula IV of Jung) and column 5 lines 13-18 Jung discloses that the vinyl ether can correspond to the right unit of Formula I of claims 1-2 for the case where Z is absent, T is hydrogen, J is absent, B is O, and G is an alkyl group. In column 6 lines 52-67Jung discloses specific terpolymers prepared from monomer units meeting the limitations of 
i) Jung does not explicitly disclose the amount of repeat units (corresponding to m, n, and t of claims 1-2) for each monomer unit of the terpolymer.
ii) Jung does not explicitly disclose the weight average molecular weight of the polymer. This relates to claim 5.
With respect to i), Jung discloses in column 4 lines 18-26 that the terpolymer has a number average molecular weight of 1,000 to 10,000, comprising 50 to 90% by weight of the dialkyl fumarate, 5 to 45% by weight of the vinyl ester, and 5 to 45% by weight of the vinyl ether, leading to a molecular weight of 500 to 9,000 from the dialkyl fumarate, 50 to 4,500 from the vinyl ester, and 50 to 4,500 from the vinyl ester, leading to a number of repeat units from each monomer overlapping the ranges recited for m, n, and t of claims 1-2.
With respect to ii), as discussed above, Jung discloses that the terpolymer has a molecular weight of 1,000 to 10,000. Since the weight average molecular weight is equal to or greater than the number average molecular weight, the terpolymer of Jung would have to have an implausibly high polydispersity index of greater than 100 in order for the weight average molecular weight range of Jung to not overlap the claimed range. The weight average molecular weight range of the terpolymer of Jung is therefore considered to overlap the range recited in claim 5. 
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);” Claims 1-3 and 5-6 are therefore rendered obvious by Jung. 


	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wyman (U.S. Pat. No. 3,250,715) cited as an X reference in the International Search Report, discloses a terpolymer comprising units corresponding to the units of the terpolymer of Formula I of claims 1-2, but does not specifically disclose the number of repeat units of each monomer unit, or a molecular weight of the terpolymer from which the number of repeat units can be derived. Nolan (U.S. Pat. No. 3,446,767) similarly discloses terpolymers comprising units corresponding to the units of the claimed terpolymers but do not specifically disclose the number of repeat units of each monomer unit. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476.  The examiner can normally be reached on M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES C GOLOBOY/           Primary Examiner, Art Unit 1771